Citation Nr: 0028833	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  95-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO), denying the veteran service connection 
for PTSD.

In July 2000 the veteran appeared and proffered testimony at 
a personal hearing on appeal before the undersigned member of 
the Board.  A transcript of the veteran's hearing testimony 
on that occasion has been associated with his claims file.


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an 
inservice injury or disease; and (3) a nexus between the 
current disability and the inservice injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for service connection 
for PTSD requires essentially the same elements, except that 
the inservice injury or disease is satisfied by lay evidence 
of an inservice stressor, presumed credible for purposes of 
the well-grounded claims analysis.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  

A review of the veteran's claims folder shows that the 
veteran has identified numerous inservice stressful events in 
support of his claim of entitlement to service connection for 
PTSD.  He has also testified that, following service, he 
suffered from psychiatric symptoms and experienced 
difficulties relating to others and conflicts in his 
employment.  The record further reflects that he has been 
diagnosed as having PTSD on numerous occasions.  

With respect to the second element, i.e., an inservice 
disease or injury, the Board notes that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  The Court has repeatedly instructed that VA 
must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 145 (1997); 
Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. at 
146-47; Zarycki v. Brown, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 
10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this regard, the Board observes that in testimony 
proffered at hearings in May 1995 and July 2000 as well as in 
written statements submitted to the RO, the veteran has 
offered descriptions of events, which he has considered 
particularly stressful.  These incidents allegedly occurred 
while performing his occupational specialty of cook and 
included being subjected to frequent mortar and rocket 
attacks, participating in a violent physical attack on a 
suspected Vietcong collaborator, the near witnessing of a 
fellow soldier being injured by contact with rotating 
helicopter blades, seeing a medivac wounded soldier with his 
arm blown off and being aware of an officer in his company, 
Major Brown, who was killed during a mortar attack.  The 
veteran also related on his initial VA examination in 
February 1993 additional stressful events of a direct combat 
nature including his killing of a young girl approximately 8 
years old who had planted a bomb.  Significantly, the veteran 
has not testified as to these direct combat-related stressors 
nor has he otherwise asserted that he was engaged in combat.  

In response to a request from the RO, the United States Army 
and Joint Services Environmental Support Group (ESG) [now 
named the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR)] indicated to provide research concerning 
specific combat incidents and casualties, more specific 
information such as names, dates and locations, was required 
from the veteran.  They also stated that records are often 
incomplete and seldom contain information about civilian 
incidents and that the killing of civilians accidentally or 
in combat, is extremely difficult to verify.  The Board 
observes that several attempts have been made by the RO to 
obtain more specific information from the veteran without 
success.  

At present, the Board is unable to substantiate any of the 
incidents specifically alleged by the veteran.  However, the 
veteran's most recent testimony has identified frequent 
mortar and rocket attacks during his tour at Landing Zone 
Bronco, Duc Pho, Vietnam, as one of his most significant 
stressors.  While such attacks have not yet been verified, it 
is well known that all U.S. installations in Vietnam were 
within enemy rocket range and most were within mortar range 
and that it was uncommon for a veteran to have served in 
Vietnam without having been rocketed or mortared during their 
tour.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a radio log which showed that the veteran's 
company had come under attack was sufficient to corroborate 
the veteran's alleged inservice stressor, despite the fact 
that the radio log did not identify the veteran.  As such, 
the Board concludes that the veteran's testimony of being 
frequently subject to rocket and mortar attacks while not yet 
verified is nevertheless sufficient to render his claim 
plausible and, hence, well grounded.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  


ORDER

As evidence of a well-grounded claim for service connection 
for PTSD has been granted, the appeal is granted to this 
extent.  


REMAND

Although several examiners have diagnosed the veteran as 
having PTSD, the examiners have not clearly identified the 
stressors upon which those diagnoses are based.  It is thus 
unclear to the Board whether the diagnosis of PTSD is 
predicated solely on the veteran's account of being subjected 
to mortar and rocket fire, or rather, whether it is due to 
his report of numerous other inservice stressful events.  As 
such, prior to adjudication of the claim on the merits, the 
Board finds additional development is warranted to fulfill 
the duty to assist, including a contemporaneous and thorough 
VA psychiatric examination.  See Henderson v. West, 
12 Vet. App. 11, 19 (1998).  

However, prior to scheduling such an examination, the RO 
should obtain and associate the claims file for all 
outstanding records of medical treatment of the veteran, to 
include that associated with his VA hospitalization in May 
1992, at the VA medical facility in Fort Hamilton, New York, 
as well as medical records associated with his VA 
hospitalization in June 1993 at Lyons, New Jersey, so that 
the examiner's review of the veteran's documented medical 
history is complete.  The RO should also obtain all 
outstanding records of the veteran's private treatment for 
psychiatric disability rendered at the Interfaith Medical 
Center, New York, not already on file.  

As a final point, the Board observes that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  However, no recent records or 
determinations from this agency have been associated with the 
claims folder.  In this regard, the Board observes that in 
Tetro v. West, 13 Vet. App. 404 (2000), the Court, citing the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
recently held that VA must obtain all relevant SSA records.  
Id. at 411-12.  Moreover, the Court recently reiterated this 
principle in Simmons v. West, 13 Vet. App. 501 (2000), 
explaining that VA was better suited than a veteran in 
obtaining this evidence.  Id. at 508.  

Accordingly, this case is being REMANDED for the following 
actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's psychiatric problems.  It 
should specifically include any 
outstanding records of medical care from 
the VA medical facilities in Fort 
Hamilton, New York, and Lyons, New 
Jersey, in addition to medical records 
not already on file for treatment 
rendered to the veteran at the Interfaith 
Medical Center, New York, as well as from 
any other facility or source identified 
by the veteran.  The aid of the veteran 
and his representative in securing such 
records should be enlisted, as needed.  
If any such records are not available, or 
the search for any such record yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that serve as the basis 
for any such decision(s).

3.  The RO should prepare a summary of 
all the veteran's alleged inservice 
stressful experiences, to include the 
claimed mortar and rocket attacks on his 
base, and attempt to verify these 
experiences through appropriate means, to 
include the United States Armed Services 
Center for Research of Unit Records (Unit 
Records Center), at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150; 
the National Personnel Records Center 
(NPRC); and similar sources.  

4.  Following receipt of a response from 
the Unit Records Center and any other 
contact entity(ies), and after 
undertaking any additional development 
suggested, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or specific inservice 
stressful experience(s) that it has 
determined is/are established by the 
record.  This record is then to be added 
to the claims file.  If no combat action 
or specific inservice stressor experience 
has been verified, then the RO should so 
state in its report.  

5.  After associating with the claims 
file all available records received 
pursuant to the above requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist, to assess the nature 
and etiology of all current psychiatric 
disabilities.  The entire claims folder, 
to include a complete copy of this 
REMAND, must be provided to and reviewed 
by the examiner.  The examiner is advised 
that only the corroborated stressor(s) 
may be considered for the purposes of 
determining whether exposure to an 
inservice stressor has resulted in 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
current diagnostic criteria are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the inservice 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis of the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and events 
during the veteran's period of active 
duty.  All examination findings, along 
with the complete rationale of all 
opinions expressed (to include citation, 
as necessary, to specific evidence of 
record) should be set forth in a 
typewritten report, and the report should 
be associated with the claims file.

6.  The RO should review each medical 
report/opinion procured in conjunction 
with this REMAND to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

7.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD on 
the basis of all pertinent evidence of 
record.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedents, including Cohen v. Brown, 
10 Vet. App. 128 (1997), and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In doing 
so, the RO must address all issues and 
concerns that were noted in this REMAND.

8.  If the benefit requested by the 
veteran continues to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



